Title: To Thomas Jefferson from Sir John Sinclair, 27 March 1789
From: Sinclair, Sir John
To: Jefferson, Thomas



Dear Sir
Whitehall 27 March 1789

I have requested Mr. Hamilton, a Gentleman of information, and merit, who will deliver this to you, to take with him to Paris, the appendix to my history of the British Revenue, of which I beg your acceptance. I am much obliged to you for occasional literary communications. Mr. Hamilton will inform you, how all is going on here. It will always give me pleasure to hear of your welfare. Excuse haste, as Mr. Hamilton is on the wing of departure, and believe me, with very sincere regard, Your faithful humble Servant,

John Sinclair

